873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jimmy Doyle HINDMAN, Defendant-Appellant.
No. 89-7502.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 22, 1989.Decided April 26, 1989.

Jimmy Doyle Hindman, appellant pro se.
Jerry Wayne Miller, Office of the United States Attorney, for appellee.
Before ERVIN, Chief Judge, and SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jimmy Doyle Hindman appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  The district court properly noted that the issue raised by Hindman was previously rejected on the merits on direct appeal.  As there has been no intervening change in the law favorable to Hindman, see Huddleston v. United States, 56 U.S.L.W. 4363 (U.S. May 1, 1988) (No. 87-6), there is no basis for the relitigation of this claim.   Davis v. United States, 417 U.S. 333, 342 (1974);  Boeckenhaupt v. United States, 537 F.2d 1182 (4th Cir.1976).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.